Citation Nr: 0507919	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-33 636	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease with severe hypertensive heart disease, renal 
failure and hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for residuals of 
Hodgkin's disease with splenectomy.  

4.  Entitlement to service connection for bilateral hip 
replacement.  

5.  Entitlement to service connection for excision of left 
kidney.  

6.  Entitlement to service connection for pulmonary edema due 
to asbestos exposure.  

7.  Entitlement to service connection for hallux valgus of 
the right foot.  

8.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1959 to August 1966.  

2.  On March 2, 2005 the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Waco, Texas, that 
the veteran died on February [redacted], 2005.






CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


